Case: 19-10780      Document: 00515703919         Page: 1     Date Filed: 01/12/2021




            United States Court of Appeals
                 for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 12, 2021
                                   No. 19-10780                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ricky Parkerson,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-517-1


   Before Jolly, Southwick, and Wilson, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
          On October 10, 2018, appellant Ricky Parkerson (“Parkerson”) was
   charged in a one-count indictment with the offense of failure to register as a
   sex offender in violation of 18 U.S.C. § 2250. On March 12, 2019, Parkerson
   pled guilty without the benefit of a plea agreement. Parkerson’s Base Offense
   Level was calculated in the Presentence Investigation Report (“PSR”) as 16.
   He received a reduction of 3 points for accepting responsibility for his offense
   and timely notifying the government of his intention to plead guilty, resulting
   in a total offense level of 13. The PSR reflects that the United States
Case: 19-10780         Document: 00515703919        Page: 2   Date Filed: 01/12/2021




                                     No. 19-10780


   Sentencing Guidelines prescribed an advisory range of 18–24 months
   imprisonment.
          At sentencing, the district court imposed a statutory maximum
   sentence of 120 months imprisonment. Parkerson appeals, challenging both
   its procedural and substantive reasonableness. Parkerson’s procedural attack
   on his sentence has two targets: (1) the district court’s consideration of a
   contested account contained in the PSR that was drawn from an August 8,
   2016, police report, and (2) its consideration of the opinion of a Dr. Dunham
   of the Texas Department of Criminal Justice (“TDCJ”) on Parkerson’s
   likelihood of re-offending. Both these items of evidence, Parkerson argues,
   lack sufficient indicia of reliability and thus should not have been considered.
   The essence of Parkerson’s substantive challenge is that his sentence is
   “shockingly high” and greater than necessary to achieve the sentencing
   objectives set forth in 18 U.S.C. § 3553(a). Because we find no reversible
   error, we affirm.
                                          I.
          The Supreme Court has directed that federal criminal sentences are
   to be reviewed in a two-step process, with the reviewing court first
   considering whether the district court committed any significant procedural
   errors and only then, if it finds no such errors, reviewing the substantive
   reasonableness of the sentence. Gall v. United States, 552 U.S. 38, 51 (2007).
   These two steps are “sequential, dispositive inquiries.” United States v.
   Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009). If the district court
   committed any significant procedural error, remand is required unless the
   proponent of the sentence can establish “that the error did not affect the
   district court’s selection of the sentence imposed.” Id. at 753 (quoting
   Williams v. United States, 503 U.S. 193, 203 (1992)). A reviewing court




                                          2
Case: 19-10780      Document: 00515703919           Page: 3   Date Filed: 01/12/2021




                                     No. 19-10780


   should only proceed to the second step of the Gall inquiry if it finds no
   procedural error or only harmless error. Id.
          Sentencing is reviewed de novo for procedural error. United States v.
   Sanchez-Ledezma, 630 F.3d 447, 449 (5th Cir. 2011). The factual findings of
   the district court are reviewed for clear error. United States v. Harris, 702
   F.3d 226, 229 (5th Cir. 2012).
                                         II.
          The PSR excerpts an August 8, 2016, police report that sets out a
   narrative recounted by Parkerson’s niece to the Seagoville, Texas, police.
   That narrative is as follows. Parkerson’s then-twenty-five-year-old niece
   received a text message from Parkerson asking her to pick him up at the
   grocery store. She obliged and picked up Parkerson. He gave her directions
   to an open field in an isolated area. Both of them got out of the vehicle and
   walked for about one-and-a-half miles, presumably at Parkerson’s direction.
   There they encountered a fence, which Parkerson’s niece told him that she
   would not cross. Parkerson got angry and pulled a box cutter on her.
   Frightened, she ran back toward the car while Parkerson chased after her.
   She was able to jump in the car and drive off, hitting Parkerson with her car
   in the process. After getting home, she called her mother, who then called
   the Seagoville Police Department.
          No charges were filed in connection with this alleged incident.
   Parkerson claims to not have even been aware of his niece’s allegations until
   after he was arrested. At sentencing, responding to the objections of defense
   counsel, Judge Boyle stated, “I think it’s a very detailed account. I think it’s
   credible, and I’m going to assign it some weight.”
          The PSR does not actually include any portion of the police report
   itself, only a short excerpt. The parties dispute whether that passage exhibits
   sufficient indicia of reliability to justify its consideration at sentencing.




                                          3
Case: 19-10780      Document: 00515703919              Page: 4    Date Filed: 01/12/2021




                                      No. 19-10780


   Defense counsel pointed out, at sentencing, that “[a]ll we have is [the
   niece’s] account.      We don’t have any corroborating evidence.”            The
   government argued that Parkerson’s failure to register as a sex offender and
   his travel to Nevada shortly following the alleged incident corroborated his
   niece’s account. The thrust of this argument seems to be that Parkerson’s
   “flight” from Texas indicated a guilty mind and echoed his behavior after he
   committed a sexual assault in 1991, when he also traveled to Nevada.
   Parkerson stated that he went to Nevada because “[M]y dad died. And I—I
   hadn’t seen my dad in 30 years, so I went to see him. It wasn’t me running.”
          Secondly, in confecting the sentence, the district court considered the
   opinion of TDCJ psychologist Dr. Dunham. In the section of the PSR titled
   “FACTORS THAT MAY WARRANT DEPARTURE,” Probation Officer
   McDougan included this reference to the opinion of Dr. Dunham:
   “Furthermore, a TDCJ psychological evaluation indicated the defendant
   possibly suffered from antisocial personality disorder and paraphilia. The
   evaluation indicated the defendant represented a high risk for sexual re-
   offense and suffered from a behavior abnormality that made him likely to
   engage in future acts of predatory sexual violence.” Defense counsel filed
   objections to this portion of the PSR, arguing that it should be redacted
   because it did not have sufficient indicia of reliability.
          Dr. Dunham’s opinion stems from his August 28, 2014, evaluation of
   Parkerson. He completed a standard Static-99R evaluation, and he also
   reviewed     records    provided     by       the   TDCJ      Civil   Commitment
   Multidisciplinary Team. The Static-99R is “the most researched and widely
   used approach to sex offender risk assessment. It is an empirical-actuarial risk
   assessment tool designed to predict sexual recidivism among adult male sex
   offenders who have been charged with or convicted of an offense that is
   judged to have a sexual motivation.” Parkerson scored a “3” on the Static-
   99R, indicating a low-to-moderate risk of re-offending. Dr. Dunham then



                                             4
Case: 19-10780     Document: 00515703919             Page: 5   Date Filed: 01/12/2021




                                      No. 19-10780


   apparently went on to render his personal opinion regarding Parkerson’s
   mental health and behavioral issues/disorders on the basis of the record
   before him, concluding that Parkerson was actually at high risk of re-
   offending. In effect, Dr. Dunham provided a professional opinion at odds
   with the Static-99R results. Id.
          The district court does seem to have given some, if very minimal,
   weight to Dr. Dunham’s opinion. At sentencing, upon hearing defense
   counsel’s objections to Dr. Dunham’s opinion, the sentencing judge stated,
   “I can take both conclusions [i.e., Dr. Dunham’s opinion and the results of
   the Static-99R] and give them as much weight as I think they deserve, which
   is not much.” In determining the sentence to be imposed, the district court
   focused primarily on Parkerson’s criminal history and the need to ensure
   public safety, stating, “[T]he defendant is a repeat offender of the worst
   kind…. I think that the risk here is very big. It’s a community safety thing
   that I’m concerned about with him…. [W]e have to keep the community
   safe.” The district court also referenced the fact that Parkerson’s previous
   terms of imprisonment had apparently failed to achieve their intended
   deterrent effect as well as the § 3553(a) factors of promoting respect for the
   law, providing just punishment, and deterring others as justifying the
   sentence imposed. Id. Ultimately, the district court imposed a statutory
   maximum sentence of 120 months imprisonment, a substantial upward
   variance from the 18–24 months prescribed by the Guidelines.
                                          III.
                                          A.
          Parkerson’s first procedural argument concerns whether the district
   court erred by considering the alleged encounter with his niece because the
   PSR account lacks the necessary indicia of reliability. A sentencing court may
   consider information contained in a PSR if it has an adequate evidentiary




                                           5
Case: 19-10780       Document: 00515703919            Page: 6      Date Filed: 01/12/2021




                                       No. 19-10780


   basis. Such information “generally bears sufficient indicia of reliability to be
   considered as evidence by the sentencing judge in making factual
   determinations required by the sentencing guidelines.” United States v.
   Fitzgerald, 89 F.3d 218, 223 (5th Cir. 1996) (citation omitted). Furthermore,
   past criminal conduct not resulting in a conviction may be considered. United
   States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008) (citation
   omitted). Moreover, the Sentencing Guidelines provide that “[i]n resolving
   any dispute concerning a factor important to the sentencing determination,
   the court may consider relevant information without regard to its
   admissibility under the rules of evidence applicable at trial, provided that the
   information has sufficient indicia of reliability to support its probable accuracy.”
   U.S.S.G. § 6A1.3 (emphasis added).             If information in the PSR lacks
   sufficient indicia of reliability, then it is error for the district court to consider
   it even if the defendant offers no rebuttal evidence. Harris, 702 F.3d at 231.
   Alternatively, if information in the PSR does bear sufficient indicia of
   reliability, then the burden shifts to the defendant to offer competent rebuttal
   evidence. United States v. Zuniga, 720 F.3d 587, 591 (5th Cir. 2013).
          In response, the government argues that the PSR passage at issue
   meets the relevant standard of reliability. Citing United States v. Fuentes, 775
   F.3d 213, 220 (5th Cir. 2014), the government observes that, although a
   district court may not rely on a “bare arrest report” at sentencing,
   “[i]nformation based on the results of a police investigation, such as an
   offense report, has been deemed sufficiently reliable by this Court.” Here,
   as the government points out, the PSR sets out the complainant’s account in
   considerable detail. Furthermore, the government argues, Parkerson’s own
   account of the disputed events of August 8, 2016, corroborates his niece’s
   account because he confirms that they were together and that he had a box
   cutter, even conceding that their stories may otherwise diverge




                                             6
Case: 19-10780         Document: 00515703919               Page: 7       Date Filed: 01/12/2021




                                           No. 19-10780


   considerably. 1 Id. at 12-13. But, in any event, this court has never held that
   corroboration is necessary in order for a factual account contained in a PSR
   to bear sufficient indicia of reliability to support its consideration at
   sentencing. Id. at 13.
           Replying to the government’s arguments, Parkerson says that simply
   quoting or paraphrasing the uncorroborated statements of a complainant
   from a police incident report and including them in a PSR does not elevate
   those statements to the level of reliability sufficient to give them weight in a
   sentencing determination. See United States v. Elwood, 999 F.2d 814, 817-18
   (5th Cir. 1993) (“Bald, conclusionary statements do not acquire the patina of
   reliability by mere inclusion in the PSR.”); Harris, 702 F.3d at 230, n.2
   (“[M]ere inclusion in the PSR does not convert facts lacking an adequate
   evidentiary basis with sufficient indicia of reliability into facts a district court
   may rely upon at sentencing.”) (citations omitted).
           After considering the parties’ respective arguments, we are convinced
   that the factual account contained in the PSR bears sufficient indicia of
   reliability to justify its consideration at sentencing. We begin by observing
   that the account given to the police by Parkerson’s niece is quite detailed and
   specific, including the location of the alleged assault, specific directions as to
   how they supposedly got there, the nature of the weapon that was allegedly
   used, and specific details about the alleged assault itself. We find it curious
   that the defendant did not so much deny or respond to his niece’s allegations
   but, instead, told a story that was entirely detached from the narrative
   proffered by his niece, whose only points of contact with his niece’s account


           1
             Parkerson’s version of events is that “[his niece] was in the backyard smoking
   that K-2 stuff, and she was blowing it in her kid’s face, and I got onto her about it. I was in
   the backyard, and I was threading this leather up because I was in the craft shop, and I had
   the box cutter in my hand.”




                                                 7
Case: 19-10780      Document: 00515703919           Page: 8    Date Filed: 01/12/2021




                                     No. 19-10780


   were that, in both, the two of them were together and Parkerson was holding
   a box cutter, thus corroborating at least those aspects of his niece’s story.
          We conclude that the niece’s account, as reflected in the relevant
   passage of the PSR, bears sufficient indicia of reliability to meet this court’s
   standard for consideration at sentencing. It is not the sort of conclusory
   allegation, such as an unsubstantiated assertion by the government that
   Parkerson assaulted his niece, that was at issue in Elwood, 999 F.2d at 817.
   Neither is it a “bare arrest report.” Rather, the PSR contained facts, i.e.,
   statements Parkerson’s niece made to the police. The information contained
   in the PSR is similar to the information at issue in Fuentes, 775 F.3d at 220,
   reliance on which this court condoned. Because this item of evidence bears
   sufficient indicia of reliability, we find that the district court did not err in
   considering the account of Parkerson’s niece, as contained in the PSR.
                                          B.
          Parkerson next argues that the district court committed a second
   sentencing procedural error of the same type. He says that the district court
   improperly considered the opinion of TDCJ psychologist Dr. Dunham to the
   effect that Parkerson’s likelihood of re-offending was high.          Parkerson
   recognizes that the Federal Rules of Evidence do not apply at sentencing. He
   argues, however, that Federal Rule of Evidence 702 is instructive regarding
   what indicia of reliability are sufficient to justify reliance on expert opinion
   testimony in the sentencing context. Here Parkerson argues that only the
   Static-99R, and not Dr. Dunham’s statements opining on Parkerson’s
   condition and likelihood of re-offending, was supported by reliable scientific
   methodology. It was, therefore, or so Parkerson argues, error for the
   sentencing court to consider both aspects of Dr. Dunham’s evaluation. The
   government, for its part, hammers the point that the Federal Rules of
   Evidence do not apply at sentencing and concludes that “[i]n light of the




                                          8
Case: 19-10780      Document: 00515703919           Page: 9     Date Filed: 01/12/2021




                                     No. 19-10780


   record as a whole, Parkerson’s history of sexual assaults and the 2016
   conduct described in paragraph 12, could easily permit the court to accept
   the TDCJ evaluator’s conclusion that Parkerson was at high risk of re-
   offense.”
          In considering whether the opinion of Dr. Dunham bears sufficient
   indicia of reliability to support its consideration, we agree that Dr. Dunham
   did not support or justify his opinion by reference to any empirically validated
   methodology. He appears to have been articulating his personal opinion.
   The fact that the empirically validated test, the Static-99R, indicated a
   different risk assessment compounds concerns that Dr. Dunham’s opinion
   lacks sufficient indicia of reliability. Nevertheless, it is unnecessary for us to
   decide whether the district court’s consideration of Dr. Dunham’s opinion
   was error because the record indicates that his opinion did not affect the
   district court’s composition of the sentence it imposed.
          Indeed, the record is quite clear that the district court would have
   imposed the same 120-month sentence even if it had given no weight to Dr.
   Dunham’s opinion. The district court, by its own account, gave “not much”
   weight to the opinion. It considered the opinion in conjunction with the
   contradictory results of the Static-99R. Id. In setting forth its reasons for the
   sentence, the district court did not mention either component of Dr.
   Dunham’s evaluation. As the government points out, it was Parkerson’s
   criminal history, not the TDCJ evaluation, that led the district court to vary
   upwards from the advisory range. We thus hold that the district court’s
   treatment of Dr. Dunham’s opinion did not constitute a reversible
   procedural error.
                                          C.
          Because we find that the district court committed no procedural error,
   either in considering the PSR report of his niece’s allegations of assault, or in




                                           9
Case: 19-10780     Document: 00515703919           Page: 10    Date Filed: 01/12/2021




                                    No. 19-10780


   its treatment of Dr. Dunham’s opinion, we proceed to the second step of the
   Gall analysis and review the sentence for substantive reasonableness. Gall,
   552 U.S. at 51. A sentence is “reasonable” if the sentencing court did not
   abuse its discretion. See Holguin-Hernandez v. United States, 140 S. Ct. 762,
   766 (2020) (“Our decisions make plain that reasonableness is the label we
   have given to the familiar abuse-of-discretion standard that applies to
   appellate review of the trial court’s sentencing decision.”) (citations and
   internal quotation marks omitted) (emphasis original).
          The main thrust of Parkerson’s argument on this point is that his
   sentence is “shockingly high” and greater than necessary to achieve the
   sentencing objectives set forth in 18 U.S.C. § 3553(a). The “shockingly
   high” standard, however, is drawn from Second Circuit precedent that does
   not have any Fifth Circuit analogue. See United States v. Rigas, 583 F.3d 108,
   123 (2d Cir. 2009) (discussing the Second Circuit “shockingly high”
   standard); United States v. Rios-Garza, 769 F. App’x 186 (5th Cir. 2019)
   (treating defendant’s claim that his sentence was “shockingly high” as a
   challenge to its substantive reasonableness). We will thus examine whether
   the district court abused its discretion in applying the statutory factors set
   forth in § 3553(a).
          18 U.S.C. § 3553(a) provides:
          The court shall impose a sentence sufficient, but not greater than
          necessary, to comply with the purposes set forth in paragraph
          (2) of this subsection. The court, in determining the particular
          sentence to be imposed, shall consider—(1) the nature and
          circumstances of the offense and the history and characteristics
          of the defendant; (2) the need for the sentence imposed—(A)
          to reflect the seriousness of the offense, to promote respect for
          the law, and to provide just punishment for the offense; (B) to
          afford adequate deterrence to criminal conduct; (C) to protect
          the public from further crimes of the defendant; and (D) to




                                          10
Case: 19-10780     Document: 00515703919           Page: 11     Date Filed: 01/12/2021




                                    No. 19-10780


          provide the defendant with needed educational or vocational
          training, medical care, or other correctional treatment in the
          most effective manner…. (emphasis added).
   Parkerson argues that his sentence is greater than necessary to achieve the
   purposes of § 3553(a). At sentencing, the district court focused primarily on
   Parkerson’s criminal history and the need to ensure public safety. The
   district court also referenced that Parkerson’s previous terms of
   imprisonment had apparently failed to achieve their intended deterrent
   effect. The court also cited the § 3553(a) factors of promoting respect for the
   law, providing just punishment, and deterring others as justifying the
   sentence imposed.
          Given the public safety concerns at issue, when viewed in the light of
   Parkerson’s criminal history, we cannot say that the sentence imposed is
   substantively unreasonable. Previous sentences involving substantial jail
   time had not deterred Parkerson from committing additional crimes,
   including serious offenses involving sexual violence. Based on the record of
   the sentencing hearing, the district court considered the § 3553(a) factors and
   found that only a statutory maximum sentence would be sufficient to protect
   the public from further crimes of the defendant.             Id.   Under these
   circumstances, it is not our role to second-guess the district court’s exercise
   of its sound discretion, and accordingly we find no error.
                                        IV.
          We sum up: Parkerson challenges both the procedural and substantive
   reasonableness of his sentence. We have considered his arguments that the
   district court committed two distinct procedural errors: giving weight to the
   account of his niece contained in the August 8, 2016, police report and,
   secondly, considering the opinion of TDCJ psychologist Dr. Dunham. For
   the reasons stated above, we hold that the district court’s treatment of these
   two items of evidence involved no reversible error. The account given by



                                         11
Case: 19-10780     Document: 00515703919            Page: 12    Date Filed: 01/12/2021




                                     No. 19-10780


   Parkerson’s niece bears sufficient indicia of reliability for the reasons we have
   set out above. Finally, Parkerson has not shown that Dr. Dunham’s opinion
   affected the sentence imposed. In short, we have found that the district court
   committed no reversible procedural error.
          Because we found that there was no procedural error, we considered
   the substantive reasonableness of Parkerson’s sentence.           We held that
   Parkerson’s sentence is not unreasonable.          Under the very deferential
   standard of review applicable here, it would be inappropriate for us to second-
   guess the district court’s application of the § 3553(a) factors. Parkerson’s
   history of sexual violence is sufficient to justify, as necessary to ensure public
   safety, a statutory maximum sentence for failing to register.
          Accordingly, the sentence and the judgment of the district court is, in
   all respects,
                                                                      AFFIRMED.




                                          12